 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC & R Coal Company and Ricky C. Hurt. Case 5-CA- 14294February 25, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn November 22, 1982, Administrative LawJudge Robert W. Leiner issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, C & R CoalCompany, Tazewell, Virginia, its officers, agents,successors, and assigns, shall take the action setforth in the recommended Order, except that theattached notice is substituted for that of the Ad-ministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 While we agree that Respondent did not rebut the General Counsel'sprima facie case as required under the Board's decision in Wright Line, aDivision of Wright Line, Inc., 251 NLRB 1083 (1980), we find it unneces-sary to rely on the distinction that the Administrative Law Judge drewbetween a false defense and one which "rises to the level of pretext."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees that wewill refuse to consider them for employmentor to hire them because they engage in activi-ties on behalf of United Mine Workers ofAmerica, Local 6183, or in other protectedconcerted activities for the purposes of mutualaid and protection.WE WILL NOT refuse to employ or to con-sider for employment an applicant for employ-ment because he engaged in activities onbehalf of the Union or any other labor organi-zation or other protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer to Ricky C. Hurt employ-ment as a coal miner and make him whole forany losses he may have suffered as reason ofour unlawful refusal to employ him commenc-ing March 29, 1982, with interest.WE WILL expunge from our records any ref-erence to our failure to hire Ricky C. Hurt onMarch 29, 1982, or thereafter, and notify him,in writing, that this has been done and that itwill not be used as a basis for future personnelactions against him.C & R COAL COMPANYDECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Upona charge filed on April 27, 1982, by Ricky C. Hurt, anindividual, the Charging Party herein, and served on Re-spondent on May 26, 1982, a complaint was issued by theRegional Director for Region 5, National Labor Rela-tions Board, on June 10, 1982, alleging that C & R CoalCompany, Respondent herein, engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein calledthe Act. In particular, the Regional Director, on behalfof the General Counsel, alleges that Respondent violatedthe Act, on or about March 29, 1982, by threatening anapplicant for employment that he would not be em-ployed because of his membership in and activities onbehalf of Local No. 6183, United Mineworkers of Amer-ica, herein called the Union; and on or about March 29,1982, by refusing to hire the Charging Party herein,Ricky C. Hurt, because he engaged in concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, thereby discouraging employ-ees from engaging in such activities or other concertedactivities for the purpose of collective bargaining. Re-spondent filed a timely answer to the complaint whereinit admitted various allegations therein but denied thecommission of any unfair labor practices or violations ofthe Act.A hearing on the issues was held in Tazewell, Virgin-ia, on September 1, 1982, at which counsel for the partieswere given full opportunity to participate, examine, andcross-examine witnesses, present other evidence and266 NLRB No. 45208 C & R COAL COMPANYmake final argument. At the conclusion of receipt of theevidence, the General Counsel argued extensively on therecord and Respondent waived such argument. Thereaf-ter, post-trial briefs were submitted on behalf of Re-spondent and the General Counsel. Based upon the entirerecord, including the briefs which have been given dueconsideration, and upon my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat at all material times C & R Coal Company, Re-spondent, a West Virginia corporation with an office andplace of business in Tazewell County, Virginia, has beenengaged at that place in the mining and production ofcoal. During the 12-month period preceding issuance ofcomplaint, a representative period of Respondent's busi-ness, Respondent derived gross revenues in excess of$50,000 from the shipment of its coal directly to pointslocated outside the Commonwealth of Virginia. Re-spondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.It. THE LABOR ORGANIZATION .INVOLVEDRespondent admits and I find that UnitedMineworkers of America, Local 6183, herein called theUnion, is now, and has been at all material times, a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundC & R Coal Company, the Respondent, commencedoperation of a coal mine in Abbs Valley, Virginia,around March 1, 1982. Its part owner, president andchief operating officer (with 25 years experience in thecoal mining busines) was Mack Lester, who Respondentadmits is a supervisor within the meaning of Section2(11) of the Act and Respondent's agent. Prior to thattime, Lester was part owner, chief supervisor, and secre-tary-treasurer of the Kennedy Coal Company which op-erated a mine in Oakwood, Virginia, some 50 miles awayfrom the C & R mine. At Kennedy Coal Company,Lester was in charge of 10 to 18 miners. The KennedyCoal Company mine closed down around February 1982and the 15 to 18 miners then employed at Kennedy werehired, over a period of time, by Respondent. Lester didall of Respondent's hiring. The C & R mine, on or aboutMarch 1, 1982, started with one day shift of miners,about seven or eight persons, all of whom were Kennedyemployees. By the middle of March, a night shift wasadded but was eliminated at the end of March whenseven to eight employees (many of whom were on thenight shift) quit their jobs because they resided at such adistance from the Abbs Valley mine as to make theirdaily commuting of 40 to 50 miles too onerous. Theseemployees, according to Lester, quit without prior noticeto him or to Respondent.The second shift which ended in late March was ashift devoted to the production of coal. Thereafter, inthe beginning of May, Respondent inaugurated a furthernight shift of three to four employees who, however,were devoted only to maintenance work, preparing themine and conveyor belt for the use of production work-ers on the morning shift. Lester testified without contra-diction that he hired the former Kennedy miners becausehe knew of their work and did not have to interviewthem. At the opening of Respondent's mine, Lester main-tained a pad of yellow paper (G.C. Exh. 2) on which herecorded the names of applicants for employment whovisited him at the mine.Lester testified that at the end of March, with seven toeight employees quitting without notice, there wereseven to eight vacancies which suddenly opened up. Thevacancies included hole drillers, shot firemen (explosive-men), scoop operators, and belt line operators. The C &R mine operated with Mack Lester performing mostlynonmine adminstrative work outside the mine, with theminers working under a foreman over the inside miningoperations. In addition to the miners, Mack Lester'sbrother, Floyd Lester, worked as an all-around employeeinside the mine, not subject to the foreman's orders, butnevertheless not performing as a supervisor.Respondent's former Kennedy Coal Company employ-ees were not members of the United Mineworkers Unionor any other labor organization when Lester hired themin March 1982. However, because C & R Coal Companywas a contractor supplying coal to the ConsolidationCoal Company, a UMW contract signatory, and becauseConsolidation Coal Company insisted that its contractorssign and abide by the industrywide UMW collective-bar-gaining agreement (the Bituminous Coal Wage Agree-ment of 1981), by April 1982, within a month of openingthe mine, Lester notified all of C & R miners that theywere obliged to join the Union and that if they did notdo so he could no longer keep them. Thereafter, Re-spondent's miners joined the Union and Respondent re-mitted the periodic checkoff dues to the Union (Resp.Exh. I).B. Hurt's Experience and Prior EmploymentRicky C. Hurt, unemployed since November 1981,when he was laid off from the White Diamond mine inWest Virginia, is an experienced coal scoop operator andwas certified by the State of West Virginia in November1981 as a "shot fireman" having worked as a shot fire-man since 1980. A shot fireman prepares and ignites theexplosives used to shatter the coal seam which is beingmined. He also testified that he had 2 years overall (butnot full time) experience as a mine "roof bolter." Theowner-operator of the West Virginia White Diamondmine, Walter Keen, had employed eight miners in thatoperation, all of whom were members of Local 6183 ofthe United Mineworkers of America, the Union herein.Hurt testified, and Walter Keen did not deny, thatHurt filed a grievance in or about August 25, 1981, re-garding Keen's failure, under the UMW contract, atWhite Diamond to pay Hurt triple time the regular rateof pay for Hurt having worked on his birthday. After209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeen failed on three occasions to pay Hurt for this birth-day work (and I credit Keen that he failed to do so be-cause of a lack of funds notwithstanding his desire to doso) Hurt filed a formal grievance after which the moneywas paid. On the three occasions that Hurt requested themoney, Keen told him that he was lucky to have a joband, indeed, it was lucky for any of them, includingKeen, to have a job because of depressed business. AfterHurt filed the grievance, Keen told him that he shouldnot have done so, should not have gone to the Unionwith the problem, but should have consulted Keen andworked out the problem.Similarly, Keen failed to pay Hurt for the 3 days thatHurt failed to work after Hurt's grandfather died. Pursu-ant to the UMW contract, Hurt was allowed the 3 daysoff with pay. Ultimately Keen told him that if he had themoney he would pay and, after a period of weeks, andKeen's "mean hateful looks," Keen did pay this bereave-ment pay to Hurt.Further, Hurt asserts, but Keen denies, that Keen re-fused to properly pay overtime at time-and-one-half theregular rate required by the contract. Actually Keen per-mitted employees time off with pay rather than pay theregular rate and that such an understanding precludedthe employees from complaining of not having been paidthe time-and-one-half rate. Hurt admitted that the em-ployees decided to forgo their rights to the time-and-one-half rate of pay. There is no proof that Keen was awarethat Hurt led or participated in any protest regardingfailure to pay the overtime rates.When White Diamond was closed in November 1981,at least three employees were not paid accrued vacationand "personal" days, under the collective-bargainingagreement, accumulated in the year of their employment.Although Keen denied knowledge (I do not credit hisdenial) that the Union, on behalf of at least three em-ployees, filed a mechanic's lien against White Diamondand the contractor for whom it supplied coal (Pocahon-tas Coal Company), there is no question that Pocahontaspaid off the lien, paid Hurt around $800, and each of theother two employees around $500 before the lien wasraised.C. The Hurt-Lester ConversationIn January 1982 Hurt learned that Mack Lester mightbe opening up a new mine and telephoned him, askingfor work. Lester told him that there were no openings atthat time. Hurt requested that he keep him in mind andtold Lester that he would call again.The remainder of the Hurt-Lester conversations relat-ing to Hurt's request for employment is in substantial dis-pute, with Hurt testifying with great particularity andLester testifying as to lack of substantial recollection ofthe dates and substance of the conversations. In anyevent, I credit Hurt's testimony in that on Friday, March26, 1982, at or about 9 a.m., Hurt visited Lester at themine. Hurt told Lester that he heard that Lester mightbe needing men and Lester said "maybe." Hurt said thathe heard that a shift of men had quit and Lester said that"maybe they did." Hurt then asked what kind of men hewas looking for and Lester said he was looking forscoop operators, bolters, and shot fireman. Hurt told himthat he had some scoop experience as well as bolting ex-perience and was certified in West Viginia (throughWalter Keen at the White Diamond mine) as a shot fire-man. Hurt further said that if Lester needed a shot fire-man, Hurt (who was licensed only in West Virginia)would get Virginia papers. I credit Hurt's testimony thatLester said that such a procedure would not be neces-sary and I discredit Lester's denial of such a conversa-tion.When Lester asked Hurt whether Walter Keen wouldgive a good reference, Hurt told him that he had an un-satisfied lien against Keen and Keen's mining machineryand that Keen might hold something against Hurt. Lestersaid that he knew Keen well and that Keen was not thattype of person. When Hurt expressed doubt that Keenwould give him a good reference, Lester told him that, ifKeen confirmed a good Hurt work record, he would puthim to work. Notwithstanding that Hurt inferred that thecircumstances showed Respondent's need to immediatelyreplace seven to eight employees, and that Lester meantto put him to work on Monday, March 29, Hurt ad-mitted that Lester did not disclose any particular day tostart work. Lester told Hurt that he would check out hisreferences and that Hurt should check back with him onthe following Monday (March 29, 1982). Hurt testified,and there was no dispute, that Hurt did not mention anyof his other problems with Keen and the White Diamondmine other than the mechanic's lien.On the following Monday, March 29, 1982, between 9and 10 a.m., Hurt checked back with Lester at the mine,pursuant to their March 26 agreement. Hurt asked Lesterif he had spoken to Keen and Lester said that he had notbut that they should try to call Keen. They entered Les-ter's office; Lester found the phone number and dialedKeen's home. He thereafter was connected to Keenafter identifying himself and said that he was calling toinquire about Hurt, Keen's former employee. Hurt testi-fied that Lester, with the phone in his hand, apparentlyrepeating what he was hearing from Keen over thephone, said: "good scoop operator, good worker" andthen, following a pause of what appeared to be 2 min-utes, "a union radical." Keen and Lester then discussedanother miner, Samuel Murray, and Lester wrote Mur-ray's name and phone number on a piece of paper.Lester then told Keen that that was all he was callingabout, that they would speak later and then Lester hungup.2After a few moments of silence, Lester said Hurt: "Iwas going to give you a chance."' Lester then said that,although Keen had given Hurt a good work record,Keen had called him a "union radical" and that LesterLester testified that he knew Walter Keen about IS years but was notparticularly friendly in a social sense. Although Keen testified and didnot mention any socializing, he appeared to suggest a much warmer andcloser relationship between the two of them. Keen testified that prior tohis being called as a witness by the General Counsel, he nevertheless re-viewed his testimony with Respondent and, on the day he gave testimo-ny, had lunch with Lester and Respondent's counsel.'Lester did not specifically deny that Hurt was present at his phoneconversation with Keen but said he never checked references in the pres-ence of any applicant. I have not credited this testimony for reasons ap-pearing hereafter. I find that Hurt was present during the referencecheck, especially since Lester had no recollection either way.210 C & R COAL COMPANYcould not "take that chance." According to Hurt's cred-ited testimony, Lester then said that he did not want any"troublemakers."3Lester denied that Keen mentionedthe Union or Hurt as a "troublemaker."Hurt told Lester that he was not a troublemaker andhe would appreciate a chance to show him that he wasnot. Lester said that he was sorry but he could not take achance on Hurt and then asked Hurt if he knew SamuelMurray. When Hurt said that he did, Lester asked whatkind of worker he was. Hurt told him that, althoughMurray misses work from time-to-time, he was "OK."Hurt asked Lester to reconsider his refusal but Lestersaid that he could not.On Wednesday, March 31, Hurt again visited Lester atthe mine, asked him to reconsider; Lester refused and,pursuant to Hurt's question, admitted giving Murray ajob and also admitted that Keen had given Hurt a goodwork reference. Hurt left after saying that if Lester re-considered his decision he should give him a call.In April 1982 at the mine, Hurt again visited Lester,asked him if he had reconsidered; Lester said that he hadnot; and Lester told Hurt that he just hired a young manwho had given a prior employer trouble but had notgiven Lester any trouble. Lester said that he hired himanyway. Lester did not deny this April conversation.D. Lester's Version of the Failure To Hire HurtLester could not recall whether Hurt had visited himbefore the end of March 1982 to inquire about employ-ment or whether he spoke to Hurt before or after thequit of the seven or eight employees in late March 1982.Although Lester admits that Hurt was at the mine onmore than one occasion looking for work, he recalledonly that Hurt was there before May 26, 1982, when theunfair labor practice charge relating to Lester's refusingto hire Hurt was served on Lester.Lester could not remember when Hurt first visitedhim or the circumstances surrounding the visit exceptthat Hurt asked for work and that Lester, according tocustom and practice in dealing with applicants, told himthat there was nothing then available but that he wouldrecord the fact of the request for employment togetherwith the employee's qualifications and references andthen, if there was an opening, he would contact the ap-plicant. In particular, Hurt testified that he could notrecall telling Hurt that he would hire him if things"checked out." Lester testified credibly that he keeps onhand a pool of names of applicants, with checked-outa Regarding G.C. Exh. 2, in evidence, and the fact that Lester hadnoted thereon Walter Keen's good recommendation of Hurt as a miner,the General Counsel argued that, this late in the enforcement of the Na-tional Labor Relations Act, sophisticated employers could not be expect-ed to execute written documents which would demonstrate a clear depar-ture from the truth, thus making inculpatory statements in writing. TheGeneral Counsel, at the same time, argues, supporting Hurt's testimony,that Mack Lester would admit to an employee whom he was about toreject for employment, that the employee was being rejected because aprior employer called him a "union radical" thus making Hurt a "trouble-maker." Such a position seems to me to be inconsistent. I have neverthe-less credited Hurt for reasons appearing below, including Hurt's direct,unconditional, specific, and sure testimony compared to Lester's repeatedlack of recollection of particular conversations but also, especially, ashereinafter noted, the overall lack of credibility in the testimony ofWalter Keen.references, so that he can hire employees with dispatchin case of an opening. As above noted, Lester could notdeny that Hurt was present when he telephoned Keenfor a reference check.Lester testified particularly that he never told Hurt toreturn but that, on Hurt's second appearance at the mine,Lester drank a cup of coffee while telling Hurt that assoon as something became available, he would call him,but that there was no job available at that time. Lesterfurther testified that the late March quit of seven to eightemployees was filled only with old Kennedy Coal mineemployees who were then out of work. He further testi-fied that with regard to the names of applicants he keepson his yellow pad (G.C. Exh. 2), he always checks themout and hires them in the order on which they appear onthe pad.The testimony showed, however, that Lester approxi-mated the number of Kennedy Coal Company miners asapproximately 200; and, in addition, that Samuel Murray,a miner whom he hired on March 31, 1982, was not aformer Kennedy Coal employee. It was not satisfactorilyexplained why no Kennedy employees were available onor about March 31 for hire since he gave them hiringpreference and why their names were not known toLester.With regard to his contacting Walter Keen concerninga reference check on Hurt, and notwithstanding that, atfirst, Lester testified that he did not know where Hurtsaid he had worked (G.C. Exh. 2, Lester's own record,showed that Hurt, according to Lester, said that he hadpreviously worked for Walter Keen), his record showedthat he had indeed checked with Keen on Hurt's refer-ences and that Keen had given Hurt a good reference.As in other testimony, Lester could not recall whether,when he spoke to Keen concerning Hurt, he spoke ofSamuel Murray's quality of work in the same conversa-tion. Although he admits he telephoned Keen, he couldrecall only so much of the conversation wherein Keentold him that Hurt was a "pretty good man if you keepup with him" (i.e., if you supervise him closely); but that"if you stub your toe, he would be the first one to com-plain." This enigmatic Keen statement which Lester saidhe did not understand and for which Lester asked nofurther explanation was never explained by Keen. Simi-larly, Keen, in substance, said that he made this enigmat-ic statement to Lester but never explained what it meantor was asked by Lester to explain it. In any event, Lesterparticularly recalled that Keen said nothing regardingthe Union or any grievances against White Diamond orKeen.Lester admitted that Keen had given Hurt good refer-ences, that Hurt had good skills but said that these skillswere not needed by Respondent at that time. In particu-lar, Lester testified that he did not hire Hurt becausewhen Hurt applied there were no openings; that whenthere were openings, applicants on his list, ahead ofHurt, were hired; that he never jumped the list to hire aperson out of order. He said that he never reachedHurt's name on the list. In particular, he testified, andthe evidence showed that, applicants on his list, ahead ofHurt, were hired; that he never jumped the list to hire211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersons out of order. He said that he never reachedHurt's name on the list. In particular, he testified, andthe evidence showed that, according to names on thelist, no name on that yellow legal pad appearing afterHurt's name was hired or appeared in the payroll. Onthe other hand, there is no doubt that Respondent's inter-view-hiring "file" (G.C. Exh. 2), to say the least, is aprimitive document: pages are torn out completely; somepages are torn in half; and there is no question but that,replete with "doodles" written on some of the pages, thedocument, though apparently kept in the regular courseof business, does not appear to be a document which reli-ably describes the full hiring process. Whether the pageswhich are fully or partially torn out represent the namesof other employees, or applicants, including Hurt, whichmight have appeared prior to the time that Hurt's nameappears on its page 20 (G.C. Exh. 2) is a matter of specu-lation. I note again, in particular, that Lester testifiedthat, while his usual practice is not to have the applicantpresent at the time that he [telephones] checks the appli-cant's work references, Lester could not deny that Hurtmight have been present when he telephoned Keen. ThisLester testimony was elicited to negative Hurt's particu-larized testimony demonstrating that he was present atthe time that Lester telephoned Keen regarding Hurt'swork record. Observing Lester as he testified, I was notat all impressed with this type of negation. It appeared tome at the time, and review of the transcript further dem-onstrates, that Lester had no absolute recollection thatHurt was not present at the time that he telephonedKeen (just as he was unsure whether this Keen telephoneconversation regarding Hurt also included a reference toSamuel Murray), and that Lester was attempting to takerefuge in his "normal" business practice rather than ex-pressly negativing Hurt's presence at the conversation. Inaddition, no reason appears why Lester might have devi-ated from his normal practice thus permitting the conclu-sion that Hurt's testimony was truthful. On this record, Icredit Hurt over Keen and Lester.Respondent's RecordsIn support of its defense that Respondent's failure tohire Hurt was based on the lack of an existing job forhim; that Hurt would have been hired had there been anopening; but that in the order of preference, as expressedin its yellow legal pad (G.C. Exh. 2), by the time Hurt'sname was reached, other names had been chosen fromthe pad and given preference in hiring thus eliminatingany job opening for Hurt, Respondent produced otherrecords demonstrating that employees appearing on Gen-eral Counsel's Exhibit 2 on the list before Hurt werehired before Hurt. In fact, none of these employees wereproduced by Respondent to support its defense. WhatRespondent did produce was its payroll records showingnot the date of the agreement to hire the particular em-ployees (in particular, Samuel Murray, Don Basham, andHoward Mitchell), but records showing the date thatthey first appeared on Respondent's payroll. In the caseof Samuel Murray, it appeared that he first reported forwork on March 31, 1982; in the case of Basham andMitchell, they reported for work on April 2, 1982. Inorder to support the fact that these employees who com-menced work in jobs after Hurt may have appeared foremployment (as early as March 26), were hired beforeHurt appeared, Respondent, through Mack Lester, testi-fied that, although these were the actual dates on whichthese employees entered on duty, the agreements to hirethem preceded the appearance of Hurt. In short, Re-spondent's records were insufficient to show that theseemployees were "hired" before Hurt; all they show isthat they entered on duty before Hurt.In order to bolster this crucial timing factor-thattheir being hired was not inconsistent with the appear-ance of their names on Respondent's employee-applicantlist (G.C. Exh. 2) prior to the appearance of Hurt'sname-Lester testified that there had been an agreementto hire Murrary, Basham, and Mitchell prior to Hurt'sappearance. Thus, Lester explained that Basham andMitchell, in particular, were hired before Hurt's initialappearance and that they did not enter on duty becausehe permitted them to receive certain union benefitswhich would accrue to them if they did not enter onduty immediately on the date of hire. Again, neitherMurray nor Mitchell nor Basham was produced4to sup-port the existence of an agreement to hire them some-time prior to their entering on duty notwithstanding that,as the General Counsel points out, the quit, withoutprior notice, of seven to eight Respondent employees(i.e., about 50 percent of Respondent's work force) re-quired the immediate replacement of the quit employ-ees.5The Testimony of Walter KeenAs part of the General Counsel's case, the GeneralCounsel called Keen as its witness. It appeared, at once,that the General Counsel regarded Keen as an adversewitness. Keen testified that he knew Hurt when Hurtwas employed by a subcontractor (Black Mountain CoalCompany) on the same property where, thereafter, Keen,as the owner-operator of White Diamond Coal Compa-ny, had Hurt working directly for him. He admitted fail-ing to properly pay Hurt the triple- time mandated bythe collective-bargaining agreement for birthday workbut, as with other failures to pay Hurt and other employ-ees at White Diamond, Keen credibly testified of theeconomic difficulties in operating White Diamond. Hetestified that, although he told Hurt and others that hewas doing his best to pay them, Hurt was not satisfiedand took an unreasonable attitude with regard to his con-tractual claims for money. Thus, Hurt filed a grievance4 Regardless of whether these three employees were "equally availa-ble" to the General Counsel, they were necessary to corroborate Re-spondent's defense. Cf. Hitchiner Manufacturing Co., 243 NLRB 927(1978).° To the extent that Respondent called John L. Toney a "head mainte-nance man" to support Respondent's testimony concerning Lester's useof the yellow pad to record the rigid sequence of applicants for employ-ment and never permitting applicants to be present when the referencecheck is made; and notwithstanding that he was present on some six oc-casions when Lester made reference checks outside the presence of theapplicant, Toney was not present when the Hurt reference check wasmade to Walter Keen. Toney's testimony was admittedly biased in favorof supporting Respondent and his testimony with regard to the substanceof the case (whether any applicants who were not on the list were hired)was so patently mistaken that I am unable to credit his testimony.212 C & R COAL COMPANYwith regard to birthday pay and thereafter a charge withthe Labor Board concerning other matters. He also ad-mitted having difficulties paying Hurt for the bereave-ment benefit due to Hurt's grandfather's death but, deny-ing direct knowledge of the existence of a mechanic'slien, admitted paying Hurt and other employees moneysto satisfy their claims for having not been paid for per-sonal days and accumulated personal time occasioned bythe White Mountain mine shutdown in November 1981.With regard to Mack Lester contacting him concern-ing Hurt's work record, Keen testified that he remem-bered the occasion but could not remember when it oc-curred, remembering only that he told Lester that if hewould "stay with Hurt, he would be OK." He said thathe knew of the claims of employees, including Hurt,against him but did not regard Hurt as a ringleader butonly "one of the boys." Notwithstanding such testimony,he admitted that Hurt was the only employee who com-plained of bereavement pay and triple time pay not beingpaid.On the other hand, Keen directly contradicted Lester'stestimony that Lester does not go into the mine to super-vise employees; Keen testified that Mack Lester, and hisbrother Floyd Lester, do not operate a mine where theydo not know what is going on in the mine. Rather, Keensaid that Lester regularly goes down into the mine to su-pervise employees and know the particular jobs forwhich each employee is fitted. In addition, I was not sat-isfied with the reliability of Keen's overall testimony onother aspects: (I) it was clear that Keen changed his tes-timony on the material question whether a Board agentmentioned an unfair labor practice charge that Hurt hadfiled against Keen for attempting to blackball Hurt fromemployment, the change of testimony being that Keennever heard of such a charge but then admitting that, al-though he never saw the charge, the Board agent takinghis statement in the instant case did mention the exist-ence of the other charge; (2) although he describedHurt's action against him in filing grievances as "harass-ment," he denied using such a term and then testifiedthat if he had used it, it was a mere slip and mistake; (3)he denied having received notice of the Board chargefiled against him by Hurt for blackballing him; but he ad-mitted that his wife signed a green return-receipt slip forreceipt of the registered mail containing the charge butdenied ever having seen it. I do not credit such testimo-ny; (4) as above noted, he testified to a much closerfriendship with Lester, including lunch with him and Re-spondent's counsel during the hearing; (5) his failure torecollect the circumstances surrounding, and the date ofor the sequence of the telephone conversation withLester regarding Hurt's work record is conspicuous onlyto the extent that he could remember particularly thesame elements which Lester remembered; (6) and lastly,notwithstanding that he regarded Hurt as only "one ofthe boys," he did not deny that Hurt was the only onewho had filed charges against him, was the only employ-ee who filed a grievance over bereavement pay andbirthday pay, and was the largest payee of moneys paidby Pocahontas Coal Company to satisfy the mechanic'slien filed against White Mountain Coal Company andPocahontas.To the extent that Keen sought or may have sought tocorroborate Lester's testimony with regard to the phoneconversation, I do not credit it because of the above, ad-verse credibility resolutions including my belief thatKeen bore Hurt more animus regarding Hurt's protectedconcerted activities than he admitted. While it does notfollow that because Keen was an incredible witness, hisfailure to corroborate Lester makes Lester an incrediblewitness, I believe that Keen's particular lack of credibil-ity tends to reflect adversely on Lester's credibility in-cluding the specifics of the phone conversation betweenLester and Keen.The Credibility of Mack LesterWhile the General Counsel makes much of MackLester switching testimony regarding Respondent's al-leged inconsistent defenses: was Hurt not hired because(a) his name was never reached or (b) when his namewas reached there was no job available for him, the two"defenses" are arguably consistent and actually part ofthe same economic defense theory. What the GeneralCounsel does show (Br., p. 4), however, is an irreconci-lable Mack Lester self-contradiction on the main supportof Respondent's defense-that it hired only sequentially,as the sequence of applicants appeared in its applicantrecord (G.C. Exh. 2). Hurt's name appears on page 20."Smokey" Mitchell appears first on page 21. Lesternever contacted Hurt for employment though Lester ad-mitted that Hurt's skills qualified him. Lester testifiedthat he called "Smokey" Mitchell (not Howard Mitchell)and "told him that I had an opening for him if he wantedto come to work." Although he never did work for Re-spondent, there is no reason why he was called out ofsequence and no reason why he was called rather thanHurt, who, according to Respondent, was a prior appli-cant.As the General Counsel also observes, it is further de-structive of Lester's credibility that, a few minutes aftergiving the testimony quoted above, he testified that whathe told Smokey Mitchell was that "we don't have anyjobs available at this time."I have already noted that, with regard to credibility,Lester's testimony was also manifested by a consistentlack of recollection concerning the substance and se-quence of many crucial events, particularly whether, infact, Hurt was present when Lester spoke with Keen onthe telephone. Lester also could not remember whether,in his conversation with Keen, applicant Murray's quali-fications were mentioned at the same time as Hurt's. Ihave also noted what I regard as the failure to supportRespondent's defense by calling Basham, Mitchell, andMurray regarding the existence of agreements to hirerather than merely entry on duty, to show that, consist-ent with the appearance of their names on the yellowlegal pad of applications, they were hired before Hurt'sappearance in March 1982. This is particularly importantin view of the torn out and "informal" condition of thatdocument upon which Respondent relies as a device toprove the sequence of hirings. And especially is this truewhere Respondent admitted that there was a differencebetween the date of the agreements to hire and the entry213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon duty of those three employees, all of whom enteredon duty after Hurt testified he was inquiring of, and hadconversations with, Lester concerning employment inlate March. This was in the face of seven to eight open-ings caused by sudden quits of employees at the sametime. Especially in view of Lester's inconsistent testimo-ny regarding the hiring of Smokey Mitchell, I find it in-credible in the absence of proof of similar prior hiringpatterns, that all three of these employees who enteredon duty after Hurt applied for employment, were hiredbefore Hurt made application.The Credibility of Ricky C. HurtThere was no question that Hurt testified with greatspecificity and without apparent lapses or inconsistencies,as opposed to Lester whose lack of recollection wasthorough and consistent. There was no comparison interms of the hesitant, inconsistent, and apparently biasedtestimony of Keen. On the other hand, it was clear,based on Hurt's admissions, that he had been out of workfor a year and, indeed, on unemployment compensation,since last working for White Mountain Coal Company inNovember 1981; that he had a wife and child to supportand thus had a clear and pressing economic motive; thathe was experienced in filing grievances and dealings withthe Union and indeed had previously filed a charge withthe Labor Board concerning Keen blackballing him,which charge was withdrawn; and, it seemed to me, wasexperienced in the ways of the Labor Board and thusfully capable (as I mentioned at the hearing) of "sweet-ening" the apparent conversation between Keen andLester (of course, Hurt heard not a single word thatKeen allegedly said and heard only what Lester alleged-ly said) by the simple addition of the words "union radi-cal" to a conversation which was otherwise ambiguous-merely a generalized telephone report by Keen to Lesterthat Hurt was a "cry baby" and was the first employeeto complain about some real or imagined working condi-tions which he did not care for, which would be includa-ble in the phrase "if someone stubs his toe, he is the firstto complain." Hurt's motive, experience, and opportunityare clear.On the other hand, I was impressed with the fact that,absent some Lester explanation, there was no reason, ifLester told Hurt that there was no job available for himon or about March 26, why Hurt would return onMarch 29 except to implement Lester's promised inquiryinto references. This issue was never explored by Re-spondent nor was there an attempt to refute the particu-lar dates on which Hurt said he was there at the minewith Lester-March 26 and 29. Certainly Respondentnever sought to undermine the credibility of Hurt withregard to these dates. I conclude that Hurt was there onthose dates and that, consistent with Hurt's testimony,the explanation for his presence on those dates was thatLester, as Hurt testified, said that he would check withKeen on Hurt's references over the weekend and thatHurt appeared on March 29 to determine what the re-sults of the reference check were. It was then that Lesteradmitted that he had not made the reference check andthat the reference check proceeded at that point. What-ever was Lester's usual business practice, and his con-tacting Smokey Mitchell is inconsistent with the allegedsequential practice, I conclude that in his haste to hireemployees to replace the recent quits, and in the face ofHurt's alleged good qualifications, he telephoned Keen inHurt's presence. Lester's inability to deny this crucialHurt testimony undermines the alleged unequivocalLester practice of conducting the reference check out-side the applicant's presence. A more difficult question iswhat Lester actually said to Hurt as an alleged repetitionof what Keen was telling him on the telephone. Howev-er, once it is concluded, as I have indeed found, thatHurt was truthful and Lester failed to deny dates ofHurt's appearance at the mine mouth (March 26 andMarch 29) and that Hurt was truthful and Lester againfailed to deny that Hurt was present during Lester'sphone conversation with Keen, it is reasonable to find, asI do, weighing the possibility, for reasons already ad-vanced, the unemployed Hurt was "sweetening" his testi-mony by the addition of the words "union radical" to anotherwise ambiguous conversation with Lester, that apreponderance of the credible testimony shows that thewords "union radical" were indeed used. I further con-clude that Lester, in accordance with Hurt's testimony,told Hurt on March 26 that if Keen gave Hurt a goodwork record he would put him to work; that Hurt's infer-ence concerning when he was to be put to work wascorrect, notwithstanding that Lester failed to mention aparticular date on which he would put Hurt to work;and that day would have been March 29, 1982. It was onthat day, March 29, 1982, that Lester indeed checkedHurt's references, and failed to hire Hurt but, at the sametime, inquired from Keen of Samuel Murray's references.Murray was hired 2 days later on March 31. Thus I con-clude that had Respondent acted unlawfully, it wouldhave hired Hurt on March 29 and only reached theMarch 31 hiring of Samuel Murray by virtue of its un-lawful refusal and failure to hire Hurt.Discussion and ConclusionsI have credited Hurt in that Lester on March 29, 1982,said he would put Hurt to work if Keen gave him agood reference. The evidence shows that Keen did sobut apparently added other remarks regarding Hurt'sunion activities. In any event, having concluded that apreponderance of the credible evidence shows thatLester, in refusing to hire Hurt on or about March 29,1982, included and specified in his refusal as one of thereasons therefor, that Hurt was a "union radical" in hisprior job, Lester was basing the refusal to hire on an un-lawful consideration and was violating Section 8(a)(1)and (3).6 With such a reason for refusal, I conclude thatthe General Counsel proved a prima facie case of a dis-criminatory and unlawful refusal to hire an "employee"Phelps Dodge Corp. v. N.L.R.B., 313 U.S. 177 (1941), forwhom a job was actually in existence, Atlas RailroadConstruction Co., 262 NLRB 1206 (1983); Pfizer, Inc., 245e As noted hereafter in discussing the inadequacy of Respondent's de-fenses, the violation of Sec. 8(aX3) derives not from job availability, butfrom the failure to consider Hurt's application for reasons proscribed bythe Act. Alexander Dawson. Inc., 228 NLRB 165 (1977); Apex VentilatingCo.. Inc., 186 NLRB 534 (1970).214 C & R COAL COMPANYNLRB 52 (1979). In proving that prima facie case, theGeneral Counsel thereby supported his obligation pursu-ant to the test announced by the Board in Wright Line, ADivision of Wright Line, Inc., 251 NLRB 1083 (1981), toprove that a motivating factor in Respondent's refusal tohire Hurt was discriminatory within the meaning of Sec-tion 8(a)(3) of the Act. See Alexander Dawson, Inc., 228NLRB 165 (1977); Apex Ventilating Co., Inc., 186 NLRB534 (1970).Respondent, in its turn, bears the burden of adducingsufficient evidence to persuade the Board that factorswholly apart from those comprising the General Coun-sel's prima facie case support its defense that its failure tohire Hurt was for reasons apart from the protected activ-ities which support the prima facie case. Hillside BusCorp., 262 NLRB 1254 (1983). Thus the question ariseswhether Respondent adduced sufficient persuasive evi-dence to rebut the prima facie case.Respondent's defense is essentially that there was nojob available for Hurt because, in pursuing Respondent'sregular business practice of hiring in accordance with thesequence of applicants as they appear on Respondent'sapplication list (G.C. Exh. 2), it had exhausted the jobopportunities by virtue of using the list. I have found,however, Respondent's defense factually unproven be-cause (1) in the case of its merely contacting SmokeyMitchell for actual, immediate employment and not con-tacting and making the offer to the prior applicant, Hurt,it violated-without explanation-its own basic businesspractice, the keystone of its defense; and (2) it failed tocorroborate its defense when it failed to call (or explainits failure) employees appearing later on the payroll thanHurt whom it allegedly agreed to hire before Hurt pre-sented himself. With regard to (1), above, Respondent'scontacting Smokey Mitchell before contacting Hurtmakes immaterial the date or dates on which Hurt ap-plied for employment-for as long as Respondent's list ofapplicants showed that Hurt applied before SmokeyMitchell, since Respondent admits Hurt's acceptablequalifications, then, on Respondent's theory, he shouldhave been contacted before Smokey Mitchell, regardlessof the dates testified to by Hurt and regardless whetherSmokey Mitchell was actually hired.These above conclusions dispose of Respondent's twobriefed arguments: that Mack Lester did not use the term"union radical" in refusing to hire Hurt, thus eliminatingthe establishment of a prima facie case; and, secondly,even if a prima facie was proved, Respondent showedthat no one listed after Hurt was hired .7 As I found, Re-spondent's merely contacting Smokey Mitchell and offer-ing him a job out of order, after Hurt applied, wasenough to undermine its defenses. Since the second de-fense was actually false, it supports the prima facie case,Shattuck Denn Mining Corp. v. N.L.R.B., 362 F.2d 466(9th Cir. 1966). Moreover, even if Hurt would not takehiring preference over Samuel Murray, he would surelyhave been hired ahead of Smokey Mitchell who ap-peared after Hurt on the list.I To the extent that Respondent asserts (Br,. p. 4) that no one listedafter Hurt was offered employment, it is factually in error: SmokeyMitchell was listed after Hurt and was offered employment.In this evidentiary posture, it is unnecessary to reachor analyze Respondent's argument (Br., p. 6, et seq.) thatthe courts of appeal disagree on whether Wright Line,supra, requires the employer-respondent to merely pro-duce evidence to rebut the prima facie case or, under theBoard rule, to carry a burden of persuasion, Hillside BusCorp., supra. Contrary to Respondent, its defense of se-quential hiring was false-not rising to the level of pre-text, and it thus failed even to produce evidence to sup-port its articulated defense.Lastly, to the extent Respondent argues (Br., p. 8) thata defense exists here since Respondent refused to hireHurt because there was no work available at the time ofhis application, the Board has rejected that defense, hold-ing that the requirement of nondiscriminatory considera-tion of an applicant does not depend on the availabilityof a job. That is relevant only to the employer's backpayobligation which is properly left to the compliance stage.Alexander Dawson, Inc., 228 NLRB 165. The 8(a)(3) vio-lation occurs in the failure to consider the application forreasons proscribed by the Act. Shawnee Industries, Inc.,140 NLRB 1451, 1542-53 (1963), enforcement denied onother grounds 353 F.2d 221 (10th Cir. 1964). Final deter-minations of job availability and possible backpay liabili-ty are ordinarily left to compliance. Apex Ventilating Ca,Inc., 186 NLRB 534 (1970). Here, however, I found ajob available for Hurt on March 29.By Mack Lester telling Hurt that he was not consid-ered because he was a "union radical," Respondent inde-pendently violated Section 8(a)(l) of the Act.CONCLUSIONS OF LAW1. Respondent C & R Coal Company is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(aX1) of the Act bytelling Hurt that it was not hiring Ricky C. Hurt as itsemployee because of his being a "union radical."4. Respondent violated Section 8(a)3) and (1) of theAct by refusing to employ Ricky C. Hurt for an availa-ble job on March 29, 1982, because of his lawful unionand protected activities engaged in during employmentwith a prior employer, thereby unlawfully discouragingunion activities.5. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act. I havefound that, but for Lester's unlawful discrimination, andhis refusal to give Hurt "a chance," Hurt would havebeen hired, not Samuel Murray, regardless of Murray ap-pearing on the application list before Hurt. In any event,Hurt would have been hired before Smokey Mitchellwho appeared after Hurt and was offered a job.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent discriminated againstRicky C. Hurt by failing to employ him for availablework on March 29, 1982, I shall recommend to theBoard that Respondent be required to offer Hurt em-ployment in any existing job presently using any of theskills (including shot fireman if Hurt is licensed in Vir-ginia) in which Ricky C. Hurt is qualified, discharging, ifnecessary, any employees hired in his stead commencingon and after March 29, 1982, or, if no such job is availa-ble, to a substantially equivalent job if such job exists,discharging if necessary any incumbent therein; and thatRespondent be ordered to make Ricky C. Hurt wholefor any loss of wages he may have suffered by reason ofthe discrimination against him. Backpay shall be reducedby any interim earnings and computed in the mannerprescribed in F. W Woolworth Company, 90 NLRB 289(1950), with interest to be computed as set forth in Flor-ida Steel Corporation, 231 NLRB 651 (1977).8Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER9The Respondent, C & R Coal Company, Tazewell,Virginia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening employees that it is refusing to consid-er them for employment or to hire them because theyengaged in union or other protected concerted activitiesfor the purposes of mutual aid and protection.(b) Refusing to employ or to consider for employmentan applicant for employment because he engaged in ac-tivities on behalf of United Mine Workers, Local 6183,or any other labor organization, or other protected con-certed activities.a See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Ricky C. Hurt employment as a coal miner inany of the skills specified in the section of this recom-mended decision entitled "The Remedy" and make himwhole for any losses he may have suffered by reason ofits unlawful refusal to employ him commencing March29, 1982, in the manner set forth therein.(b) Expunge from its records reference to Respond-ent's failure to employ him on March 29, 1982, or there-after, and notify Ricky C. Hurt, in writing, that this hasbeen done and that it will not be used as a basis forfuture personnel actions against him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to determine the amount of backpaydue under the terms of this Order and Respondent'scompliance with section 2(b) of this recommendedOrder.(d) Post at its C & R Coal Company mine in AbbsValley, Virginia, copies of the attached notice marked"Appendix."'°Copies of said notice, on forms providedby the Regional Director for Region 5, after being dulysigned by Respondent representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.'0 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."216